Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1, 10, 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 8483853 in view of Lambourne: 7571014. While the claims of the ‘853 patent do not explicitly discuss the media players as “cloud based” Lambourne discloses that the players communicate with the internet and comprise an internet address (Lambourne: Col 5:13-5:55; 6:18-7:24: a controller for a set of networked playback devices operable upon a LAN wherein each/any of the controller/playback devices operates to communicate with an internet media source as well as with each/any of the other local devices: “computing device can download audio sources from the Internet and store the downloaded sources locally for sharing with other devices on the Internet or the network”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the network capabilities disclosed by Lambourne with the playback controller and devices of the ‘853 claims. The average skilled practitioner would have been motivated to do so for the purpose of operating constellation of audio devices in concert with saved user configurations and would have expected predictable results therefrom.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 1, 10, 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-17 of U.S. Patent No. 8886347 in view of Lambourne: 7571014 or claims 15-17 of U.S. Patent No. 9813827 in view of Lambourne: 7571014. While the claims of the ‘347 or ‘827 patent do not explicitly discuss the media players as “cloud based” Lambourne discloses that the players communicate with the internet and comprise an internet address (Lambourne: Col 5:13-5:55; 6:18-7:24: a controller for a set of networked playback devices operable upon a LAN wherein each/any of the controller/playback devices operates to communicate with an internet media source as well as with each/any of the other local devices: “computing device can download audio sources from the Internet and store the downloaded sources locally for sharing with other devices on the Internet or the network”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the network capabilities disclosed by Lambourne with the playback controller and devices of the ‘347 or ‘827 claims. The average skilled practitioner would have been motivated to do so for the purpose of operating constellation of audio devices in concert with saved user configurations and would have expected predictable results therefrom.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claim 1, 10, 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, 15 of U.S. Patent No. 8290603 in view of Lambourne: 7571014. While the claims of the ‘603 patent do not explicitly discuss the media players as “cloud based” Lambourne discloses that the players communicate with the internet and comprise an internet address (Lambourne: Col 5:13-5:55; 6:18-7:24: a controller for a set of networked playback devices operable upon a LAN wherein each/any .


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 8, 10, 11, 16-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lambourne: 8290603 hereinafter Lam.

Regarding claim 1, 10, 17
Lam teaches:
A controller device comprising: 
at least one processor; a tangible, non-transitory computer-readable medium comprising program instructions that, when executed by the at least one processor, cause the controller device to: 
based on receiving, via a user interface of the controller device, one or more inputs defining a zone scene of a media playback system that comprises a plurality of zone players 
define configuration data corresponding to the zone scene, wherein the configuration data comprises an identification of at least a first zone player and a second zone player (Lam: Col 7:48-9:29, 10:47-10:62, 11:3-11:48; Fig 5A, 5B, 6: configure and save a zone scene),

while the first zone player and a third zone player are playing back first audio content in synchrony (Lam: Abstract; Col 2:04-3:30, 7:48-9:29, 10:47-10:62, 11:3-11:48; Fig 5A, 5B, 6; claim 1: that is, while a particular zone scene is invoked for playback of synchronous audio by a chosen first subset of playback devices), 
display, via the user interface of the controller device, a selectable indication that, when selected via the user interface, causes the zone scene to be invoked (Lam: Abstract; Col 2:04-3:30, 7:48-9:29,  10:47-10:62, 11:3-11:48; Figs 3, 5, 6; claim 1: a particular zone scene is invoked for playback of synchronous audio by indicia displayed on a user interface); and 
in response to receiving an input indicative of a selection of the selectable indication, cause, via the network interface of the controller device, the cloud-based computing device to invoke the zone scene at the media playback system such that the first zone player and the second zone player play back second audio content in synchrony without the third zone player (Lam: Abstract; Col 2:04-3:30, 7:48-9:29,  10:47-10:62, 11:3-11:48; Fig 5A, 5B, 6; claim 1: a second scene is invoked for playback of synchronous audio by a second subset of playback devices).

Regarding claim 2, 11
	Lam teaches:
The controller device, method and instructions of claims 1, 10, 17, wherein the configuration data further comprises one or more configuration parameters, wherein each of the one or more 

Regarding claim 3, 19
	Lam teaches:
The controller device, method and instructions of claims 1, 10, 17, further comprising program instructions that, when executed by the at least one processor, cause the controller device to: after defining the configuration data corresponding to the zone scene, cause, via the network interface of the controller device, at least one of the first zone player or the second zone player to store a copy of the configuration data corresponding to the zone scene (Lam: Col 7:48-9:29, 10:47-10:62, 11:3-11:48; Fig 5A, 5B, 6; claim 1: zone scene is stored on a playback device).

Regarding claim 16
	Lam teaches:
The controller device, method and instructions of claims 1, 10, 17,, wherein the audio content is first audio content, wherein, before causing the cloud-based computing device to invoke the zone scene, the first zone player and a third zone player are playing back second audio content in synchrony, and wherein the program instructions that, when executed, cause the controller device to cause the cloud-based computing device to invoke the zone scene comprise program instructions that, when executed, cause the controller device to: in response to receiving the input indicative of the selection of 

Regarding claim 8, 18
	Lam teaches:
The controller device, method and instructions of claims 1, 10, 17, further comprising: after causing the cloud-based computing device to invoke the zone scene, causing, via the network interface of the controller device, the cloud-based computing device to add one or more additional zone players to the zone scene based on receiving, via the user interface of the controller device, one or more inputs identifying the one or more additional zone players to be added to the zone scene (Lam: Abstract; Col 2:04-3:30, 7:48-9:29,  10:47-10:62, 11:3-11:48; Fig 5A, 5B, 6; claim 1: zone player(s) can be manually added to a scene for playback and/or a stored scene may be invoked which comprises the additional player(s)).

Allowable Subject Matter

Claims 4-7, 12-15, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.